Order of Appellate Term, affirming order of the Municipal Court, unanimously affirmed, with ten dollars costs and disbursements. There is no inconsistency between the provisions of section 125 of the Municipal Court Code,  as amended by Laws of 1923, chapter 769, and section 129, subdivision 2, of the Municipal Court Code, which provides that a motion to open a default and to vacate and set aside a judgment entered thereon must be made with due diligence, and in no event more than one year after the entry of judgment. Present — Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ.